Citation Nr: 0001576	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1988 to November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the pendency of this appeal, 
the appellant's claim was transferred from the RO in 
Louisville, Kentucky, to the RO in Roanoke, Virginia, 
pursuant to the appellant's change of address.


REMAND

The veteran's claim for an increased rating for his service-
connected degenerative changes of the lumbosacral spine 
(hereinafter, "low back disability") is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  His 
assertion that his service-connected low back disability is 
more severe than currently evaluated is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

At his May 1999 personal hearing, the veteran testified that 
his condition had "gotten a little worse," and that he now 
was more disabled than when he was last examined by VA, in 
February 1998.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) 
("where the record does not adequately reveal the current 
state of the claimed disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination" 
(quoting Allday v. Brown, 7 Vet. App. 517, 526 (1995)).  
Consequently, another VA examination is indicated.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, this case is 
REMANDED to the RO for the following:

1.  The RO should schedule the veteran for 
a VA orthopedic examination to obtain the 
complete medical information necessary to 
adjudicate the claim for an increased 
rating for his service-connected low back 
disability.  The claims folder must be 
available to the examiner for review 
before the examination.  All necessary 
tests should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of spine 
pathology present.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the veteran's spine, attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion 
and a description of the effect, if 
any, of pain on the function and 
movement of the spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 
C.F.R. §§ 4.40, 4.45 (1999) (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.
b.  The examiner should comment on the 
degree of limitation of normal 
functioning caused by pain.  Range of 
motion studies should be conducted.  
The examiner should specify the results 
in actual numbers and degrees.

c.  The examiner should also comment on 
any neurological involvement, including 
whether there is sciatic neuropathy, 
whether there is muscle spasm, and 
whether ankle jerk is intact.

2.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development is completed.  

3.  The RO should thereafter review the 
entire claims folder and readjudicate the 
claim for an increased disability rating 
for a low back disorder.  In this regard, 
the RO should give full consideration to 
the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1999). 

If the claim remains denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran needs to take no action until he is notified.  The 
purpose of this REMAND is assist the veteran.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

